 EVANS PLUMBING CO.Evans Plumbing Co. and its alter ego Evans Serv-ices,Inc.andJack T. Lee. Case 10-CA-1550717 January 1986SUPPLEMENTAL DECISION ANDORDERBy CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 3 September 1985 Administrative Law JudgeLawrence W.' Cullenissuedthe attached supple-mental decision. The Respondent filed exceptionsand a supporting brief, and the General Counselfiled an answering brief.The National LaborRelationsBoard hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs' and has decided to affirm the judge's rul-ings,findings,2 and conclusions, and,to adopt therecommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, EvansPlumbing Co. and/or its alter ego and/or successorEvans Services, Inc., Birmingham, Alabama, its of-ficers, agents, successors,and assigns,shall pay toJack T. Lee as net backpay the sum of $37,909, andshall pay, to Fired J. Meeks as net backpay the sumof $3909.40, with interest,less taxwithholdings re-quired by Federal, or state law.1The Respondenthas requested oral argumentThe requestisdeniedas the record, exceptions,and briefs adequatelypresent the issues and thepositionsof theparties.2No exceptionswere filed withrespect to the judge's findings con-cerning mitigationof backpay.Richard P. ProwelL Esq.,for the General Counsel.Sydney F. Frazier Jr., Esq. (Cabaniss, Johnston, Gardner,Dumas and O'Neal),of Birmingham, Alabama, for theRespondent.SUPPLEMENTAL DECISION AND BACKPAYPROCEEDINGSSTATEMENT OF THE CASELAWRENCE W. CULLEN, Administrative Law Judge.This supplemental proceeding was heard before me on27March 1985 at Birmingham, Alabama, to determinethe amount of backpay, if any, due to the discriminateesFred J. Meeks and Jack T. Lee under a Decision andOrder issued by the National Labor Relations Board on13November 1980 and enforced by the Court of Ap-peals for the Fifth Circuit on 7 April 1981 wherein Re-67spondent, Evans Plumbing Company, was found to haveunlawfully discharged and refused to reinstate Meeks andLee.' , 'Upon the entire record, including my observation ofthe demeanor of the witnesses and after due consider-ation of -the brief filed- by the General. Counsel, I makethe following2^FINDINGS AND CONCLUSIONS OF LAWIn Administrative Law Judge, Hutton S. Brandon's 30September 1980 decision and his order adopted by theBoard, Respondent was found to have violated Section8(a)(3) and (1) of the Act by discharging Jack T. Leeand Fred J. Meeks on 15 February 1980. Respondentwas ordered to offer Fred J. Meeks and Jack-T. Lee im-mediate and full reinstatement to their former jobs or, iftheir jobs no longer existed, to substantially equivalentpositions, ;without prejudice to their seniority or otherrights and privileges, and to make, them whole for theirloss of earnings. There are several issues set out by theGeneral Counsel in its brief and raised by the parties atthe hearing.A. The General Counsel's Contentions that EvansServices, Inc. is the ,Alter Ego and/or the SuccessorEmployer of Evans Plumbing Company and thatIndividual Liability Should Be Extended to ElizabethMancin (Rutledge) and L. John Mancin III 'At the hearing testimony was adduced from CharlesDenaburg, an attorney, and John Mancin III that L.John Mancin Jr. (the original' owner of Evans PlumbingCompany and husband of Elizabeth Mancin (Rutledge)and the .father of John Mancin III), died in 1975 or 1976and that the corporation was placed in trust for Eliza-beth Mancin -(Rutledge) with Denaburg as trustee of thestock of the corporation. Denaburg thereafter served as amember of the board of directors of the corporation untilthe fall of 1980 when Evans Plumbing Company filed apetition for bankruptcy.Denaburg testified as follows: In its early history,Evans Plumbing Company had been primarily a plumb-ing service company performing small jobs and homerepair service. It subsequently expanded into small com-mercial:jobs and kitchen and bathroom remodeling jobsand later intosome largecommercial jobs. As a result oflarge losses incurred on some large commercial jobs andother losses in the kitchen and bathroom remodelingbusiness, the corporation's finances suffered. In early1979,Evans Plumbing owed a substantial amount ofmoney and borrowed $57,000 from Elizabeth Mancin's(Rutledge's) personalfunds "to continue the operation ofthe businessand keep the doors open." This loan was se-cured by a- recorded security agreement of "variousassets" of Evans Plumbing to protect, the interest of Eliz-abeth Mancin (Rutledge). These assets consisted of "All'1NLRB Case 10-CA-15507; U.S. Court of Appeals for the Fifth Cu-'cult unit B number 81-7001.2Respondent's brief was untimely and was returned to Respondent byme without considerationthereof.,Sec, 10242 of theBoard'sRules andRegulations;TeamstersLocal' 79 (Carl Subler Trucking),269 NLRB 1132fn. 1 (1984)278 NLRB No. 9 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the 'assets of the corporation"-inventory, equipment,fixtures, furniture, accounts receivable, and all othergoods of a like nature. This was a secondary position tothe position, another position, that was held by a bank.The funds secured from the loan by Elizabeth Mancin(Rutledge) were used for working capital in the corpora-tion.The economic condition of Evans Plumbing Com-pany continued to deteriorate, and on 11 April 1980, itsboard of directors (consisting of Denaburg, ElizabethMancin (Rutledge), and John Mancin III) passed a reso-lution authorizing its president John Mancin III to file apetition under Chapter 7or 11 of the Bankruptcy Act ifitbecame necessary.On 4 May 1980 Elizabeth Mancin (Rutledge) fore-closed her security interest for nonpayment of the loanby Evans Plumbing, and she personally obtained theassetsused to secure that loan. Evans Services, Inc.(named as alter ego of Evans Plumbing in the complaintand contended by the General Counsel at the hearing tobe a successor of Evans Plumbing), was incorporated on5May 1980. Evans Services, Inc. was capitalized by thecontribution by ElizabethMancin (Rutledge) of theassets she had taken at the foreclosure sale subject to anexisting lien on these assets and by the contribution of$10,000 by Lois Mancin, the wife of John Mancin III.John Mancin III was president, Elizabeth Mancin (Rut-ledge) was vice president, and Lois Mancin was secre-tary-treasurer of Evans Services, Inc., which commenceditsoperations in the same facilities as Evans Plumbing.These premises are owned by the estate of L. J. MancinJr.and leased to Evans Services, Inc. Evans PlumbingCompany filed a voluntary petition in bankruptcy on 18August 1980.John Mancin III also testified that prior to the deathof his father in 1975 or 1976, he and his father, L. J.Mancin Jr., were directors of Evans Plumbing Companyof which L. J. Mancin Jr. was president and sole share-holder and Elizabeth Mancin (Rutledge) was secretary.Following the death of his father, the stock in the corpo-rationwas placed in trust for his mother ElizabethMancin (Rutledge). In 1978 John Mancin III also ac-quired some stock. Following the death of his father,ElizabethMancin (Rutledge) became chairman of theboard and secretary-treasurer of Evans Plumbing Com-pany and John Mancin III became president thereof.John Mancin III testified that of the 12 motor vehicleslisted on the 3 May 1980 inventory of Evans PlumbingCompany, he, himself, was personally paying the noteson someof the vehicles.When Evans Services, Inc.commenced operations, it used these vehicles and- EvansServices, Inc. commenced to pay some of the notes andhe continued to personally pay others of them: These ve-hicles had been registered with the State of Alabama asowned by Evans Plumbing Company and some were stillso registered at the date of the hearing. A number of theemployees of Evans Plumbing Company were retainedas employees of Evans Services, Inc. (i.e., Earl Meeks asservice manager). There was also no change in telephonenumbers or in post office box numbers when EvansServices, Inc. commenced business. John Mancin III tes-tified further that Evans Plumbing Company had beenengaged in largeplumbing work whereas Evans Serv-ices, Inc. "is strictly a service type business."It is undis-puted that both corporations performed plumbing work.Evans Plumbing Company employed 50 field personneland 8 or 9 office personnel whereas Evans Services, Inc.employs 15 field and 4 office personnel, a majority ofwhom were employees of Evans Plumbing Company.Based on the foregoing, the General Counsel contendsthatEvans Services, Inc. is the alter ego, of EvansPlumbing Company. I'fmd that the evidence overwhelm-ingly demonstrates that Evans Services, Inc. is the alterego of Evans - Plumbing Company because it demon-strates factors of common management control existingwithin a small family corporation,.a common businesspurpose of a plumbing concern (notwithstanding thenonengagement of Evans Services, Inc. in large commer-cial plumbing jobs), common premises and equipment, acarryover of supervisory and certain other employees,and a closely held ownership arrangement whereby theshares of Evans Plumbing Company had been held intrust for Elizabeth Mancin and she now holds 80 percentof the stock of Evans Services, Inc. following the trans-fer of theassetsof Evans Plumbing Company to EvansServices, Inc. SeeFugary Continental Corp.,265 NLRB1301 (1982), enfd. 725 F.2d 1416 (D.C. Cir. 1984);South-easternEnvelope Co.,246NLRB 423, 425-428 (1979);American Pacific Concrete Pipe Co.,262NLRB 1223,1226 (1982);Crawford Door Sales Co.,226 NLRB 1144(1976).Assuming arguendo that Evans Services, Inc. is notthe alter ego of Evans Plumbing Company, I find thatthe evidence demonstrates that Evans Services, Inc. is asuccessor employer to Evans Plumbing Company as itclearly stepped into the shoes of Evans Plumbing Com-pany by taking over its operations, hiring a majority ofits employees from the complement of the employees ofEvans Plumbing Company, and had knowledge of theunfair labor practices committed by Evans PlumbingCompany. SeePerma Vinyl Corp.,164 NLRB 968 (1967);Golden State Bottling Co. v. NLRB,414 U.S. 168 (1973). Ifurther find that the bankruptcy proceeding has no effecton this obligation.International Technical Products-Corp.,249 NLRB 1301 (1980).Ireject theGeneralCounsel's contention, initiallymade shortly prior to the close of the hearing, that indi-vidual liability should be extended to Elizabeth Mancin(Rutledge) and L. John Mancin III as I find they werenever named as parties to this proceeding and ElizabethMancin(Rutledge) was not present nor represented indi-vidually at the hearing. Basic due process dictates thatno order, decision, or judgment can'issue against an indi-vidual who has not been made a party to a proceedingand afforded an opportunity to fully litigate his or her in-terest therein. SeeSachs Electric Co.,248 NLRB 669, 670fn. 5 (1980);George C. Shearer Exhibitors,246 NLRB 416(1979). See alsoMarine Machine Works,243 NLRB 1081(1979); but seeDews Construction Corp.,246 NLRB 945,946 (1979). EVANS PLUMBING CO.69B.Whether Alleged Offers of Reinstatement WereEffective to Preclude Substantial Amounts of BackpaytoMeeks and LeeRespondentalleges,and contended at the hearing, thatduring the week following their illegal discharge Leeand Meeks both received offers to return to work by Re-spondent's servicemanager,Earl Meeks Jr., the uncle ofMeeks and who is also related to Lee by marriage. Thediscriminatees, Lee and Meeks, denied that such an offerhad been made. The General Counsel contends this de-fense is barred by res judicata contending that this issuewas resolved at the initial hearing in Case 10-CA-15507.The General Counsel moved at the instant hearing tostrike this allegation from Respondent's answer and tostrike testimony presented by Respondents in support oftheir position in this regard.In discussing thisissue, it isnecessary to set out thebackground of this case. In the complaint for the under-lying unfair labor practicecase(G.C. Exh. 14), it was al-leged that Respondent about 15 February1980 "dis-charged and thereafter failed and refused to reinstate"Lee and Meeks.In itsanswer of 10 April 1980 to thiscomplaint,Respondent admitted this allegation. Thus,the issue of immediatereinstatementwas joined by Re-spondent's answer to the complaintallegationin the un-derlying unfair labor practice proceeding. At the under-lyingunfair labor practice proceeding,Respondent'scounsel made a limited appearance to advise that Re-spondent had filed a voluntary petition in bankruptcy,pursuant to Chapter 11 of the United States BankruptcyCode, 11 U.S.C. § 1 et seq. and to file a written docu-ment received in the record in the initial proceeding. Re-spondent contended that the filing. of thepetition inbankruptcy operated as a stay to the commencement ofany judicial, administrative, or other proceedingsagainstthe bankrupt and "prayed" that the Board stay any otherproceedings in the instantcaseuntil the bankruptcy courthad, granted it relief. The General Counsel opposed thismotion and contended that the filing of the bankruptcypetition did not operate to stay the Board's proceedings.Administrative Law Judge Brandonsustainedthe Gener-al Counsel's position and, following this ruling, Respond-ent's counsel departed the hearing and the hearing pro-ceeded with no further participation therein by Respond-ent. Based on the record before him, Administrative LawJudge Brandon found that Respondent had violated theAct by discharging Lee and Meeks on 15 February 1980and recommended in his order that Respondent shouldofferMeeks and Lee immediate and full reinstatement totheir former jobs or, if those jobs no longer existed, tosubstantially equivalent positionswithout prejudice totheir seniority or other rights and privileges, and makethem whole for their loss ofearningsin themanner setforth in the remedy.Basedon the foregoing, I find that Respondents' de-fense raised in the backpay proceeding that it offered fullreinstatement to Meeks and Lee is barred as thematter isres judicata as it was raised initially in the underlyingunfair labor practice proceeding by the complaint, specif-ically admitted by Respondent Evans Plumbing Compa-ny's answer and implicitedly found by the judge in hisdecision that there had been no offer of reinstatement.Big Three Industrial Gas Co.,263NLRB 1189, 1206(1982);NLRB v. Laredo Packing Co.,730 F.2d 405 (5thCir. 1984). I thus sustain the General Counsel's motion tostrike that portion of Respondents' answer which allegesas an affirmative defense that the discriminatees were of-fered reinstatement and to strike the testimony adducedby Respondents in support thereof as this defense isbarred by res judicata.C.Whether Meeks and Lee Failed to MakeReasonable Searches for Work During the BackpayPeriodRespondents contend that Meeks and Lee did notmake an adequate search for work during the backpayperiod. Both Meeks and Lee testified at the hearing thatimmediately following their discharge they signed the re-ferral list at the union hall in an attempt to secure' interimemployment.3 They also signed the out-of-work list atthe State's unemployment office. At the time of their dis-charge, Meeks was an apprentice and Lee was a journey-man. The Board has traditionally held that employeeswho seek work through a union hiring -hall have engagedin' a reasonable search for employment.Big Three Indus-trialGas Co.,supra at 1198;Seafarers Atlantic District(Isthmian Line),220 NLRB 698 (1975). Meeks testifiedthat he totally relied on the Union's referral system tosecure new employment and was successful following 9weeks of unemployment. Lee testified that in addition tohis reliance on the Union's r"eferral system to secure in-terimemployment he also contacted individual employ-ersduring his period of unemployment. Respondentsfailed to show that the discriminatees rejected any em-ployment that was available at the time.It is well established that although an employer maymitigate his backpay liability by showing that a discri-minatee willfully incurred a loss by an unjustified refusalto take new employment, this is an affirmative defenseand must be established by- a respondent. In this case,Respondents wholly failed to do so and did not meettheir burden by presenting any evidence therein. It isalso well established-that any uncertainty with respect tothe evidence in a backpay case must be decided and re-solved against the wrongdoer.Big Three Industrial GasEquipment Co.,supra;NLRB v. Miami Coca-Cola Bot-tlingCo.,360 F.2d 569 (5th Cir. 1966);SouthernHouse-hold Products Co.,203 NLRB 881 (1973). Under all thecircumstances, I find that Respondents have failed toprove and sustain their affirmative defense that employ-eesMeeks and Lee have engaged in willful idlenessduring the backpay period.D. Whether Meeks and Lee Had Additional InterimEarnings During the Backpay Period Which ShouldBe Deducted from Gross BackpayIt is well established that a respondent has the burdenof proof to show interim earnings above and beyondthose admitted by the backpay specification.Sioux FallsStockyard Co.,'236 NLRB 543 (1978). This, Respondents3The employees were initially referred to the employer through thereferral system of the Plumbers and Steamfitters Union, Local 91 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDtotally failed to do in this case. The evidence adduced byRespondents at the hearing showed that employee Leeperformed weekend work on a project referred to as the"Coosa River" job on weekends while working full timeat an interim employer. Lee' testified that this work wasperformed on weekends. I credit Lee's testimony whichwas unrebutted and I, accordingly, find that such earn-ings are notdeductibleas interimearnings.Sioux FallsStockyard Co.,supra;Miami Coca-Cola Bottling Co.,151NLRB 1701, 1710 (1965), enfd. with respect to this issue360 F.2d 569, 573 (5th Cir. 1966). Respondent additional-ly adduced testimony from Lee that he cleared land onhis property and worked without pay on a fire stationbuilding project and performed plumbing work in returnfor carpentry work with a carpenter with respect to theconstruction of his home. Lee also testified that he hadengaged inthese activities for substantial periods of timeincluding that period while he was employed full time byRespondent Evans Plumbing Company. I credit his testi-mony in this regard. Respondents have failed to demon-strate these activities were not in fact supplemental ascontended by Lee, and have failed to demonstrate theamount of time they occupied or whether they otherwiseproperly constituted deductible interim earnings. I ac-cordingly find that Respondents have not sustained theirburden of proof and have not shown that Lee had anyinterim earningsbeyond that admitted in the backpayspecification.Respondents presented no evidence con-cerning any additional interim earnings of, Meeks otherthan that admitted in the backpay specification.E.Whether Mileage Expenses Should Be Deductedfrom the Interim Earnings of Frederick J. MeeksDuring the Second Quarter of 1980The backpay specification, as amended (G.C. Exh.1(j)),sets out that during the second quarter of 1980,Meeks had interim earnings of $4816, Meeks testified atthe hearing that approximately 1 May 1980 he securedthis employment at a location which was 121 miles fromhis home and which required a round-trip drive by per-sonal auto 6 days per week. He further testified that thedistance from his residence to Evans Plumbing was 12miles.His interim job was thus an additional 109 milesaway and he drove an additional 218 miles per day. Ashe worked 6 days per week, he drove a total of an addi-tional 1308 miles per week. He testified that he com-menced this interim employment following 9 weeks ofunemployment checks and thus began his interim em-ployment about 1 May 1980. Accordingly, he drove anadditional 11,772 miles during this 9-week period in thisquarter.I find the testimony of Meeks in this regard is unrebut-ted and should be credited. During the time period in-volved with respect to this interim employment, the rateallowed to Federal employees was 20 cents per mile pur-suant to the rules established by the General ServicesAdministration and is properly to be applied in this in-stance.See "NLRB Administrative Policies and Proce-duresManual Title 12 1980." This calculates out to theamount of $2354.40 (11,772 miles x 20 cents) and thistotal should be deducted, from the interim earnings ofMeeksduring the second quarter of 1980. Thus, thebackpay due Meeks during the second quarter of 1980 is$1534.40 (gross backpay of $3996 less net interim earn-ings of $2461.60) and the total amount of backpay dueMeeks is $3904.40, plus interest. SeeKartarik, Inc.,111NLRB '630 (1955), enfd. 227 F.2d 190 (8th Cir. 1955);Rice Lake Creamery Co.,151NLRB- 1113 (1965), mod.365 F.2d 888- (D.C. Cir. 1966).F. The Laches IssueRespondent contends that the General Counsel isbarred from proceeding in this case as a result of thedelay between the entry of the enforcement of theBoard'sdecision against Evans, Plumbing Company andthe filing of this backpay proceeding.However, it is wellestablished that such a defense is not available to extin-guish the claim of a discriminatee awarded backpay in anunfair labor practice proceedingby theBoard.NLRB v.Rutter-Rex Mfg. Co.,396 U.S. 258(1969);NLRB v. IronWorkersLocal 480,116 LRRM 2289 (1984).G. The Backpay CalculationsThe amended backpay specification (G.C. Exh. 1(j))was received in evidence at the hearing subject to Re-spondent's verification of the amounts and calculationsthereof.Respondent has not disputed or specificallydenied the mathematical correctness of the gross back-pay as set out in the backpay- specification although ithas raised defenses about interim earnings as discussedsupra. Section 102.54 of the Board's Rules and Regula-tions, provides, in pertinent part, as follows:(b) . . . The respondent shall specifically admit,deny, or explain each and every allegation of- thespecification,unlessthe respondent iswithoutknowledge, in which 'case the respondent shall sostate, such statement operating as a denial. Denialsshall fairlymeet the substance of the allegations ofthe specification denied. When a respondent intendsto deny only a part of an allegation, the respondentshall specify so much of it as is true and shall denyonly the remainder. As to all matters within theknowledge of the respondent, including but not lim-ited to the various factors entering into the compu-tation of gross backpay, a general denial shall notsuffice.As to such matters, if the respondent dis-putes either the accuracy of the figures in the speci-fication or the premises on which they are based, heshall specifically state the basis for his disagreement,setting forth in detail his position as to the applica-ble premises and furnishing the appropriate support-ing figures.(c) . . . If the respondent files an answer to thespecification but fails to deny any, allegation of thespecification in the manner required ' by subsection(b) of this section, and the failure so to deny is notadequatelyexplained,such allegation shall bedeemed to be admitted to be true, and may be sofound by the Board without the taking of evidencesupporting such allegations and the respondent shallbe precluded from introducing any evidence contro-verting said allegation.` EVANS PLUMBING CO.71In the instant case, Respondents' failure to specificallydeny and state the basis for their disagreement if anydoes not conform to the requirements of Section 102.54.Furthermore, Respondents were specifically given theopportunity at the hearing to bring any inaccuracy to myattention and failed to' do so, but rather relied on theirmotion to dismiss the backpay specification for failure ofproof by the General Counsel. Accordingly, I find thatthe allegations of gross backpay are true and accurate.Master Transmission Rebuilders,269 NLRB 93 (1984). Ialso find that the amounts shown as interim earnings andrelated expenses and the net earnings set out in the calcu-lation are true and accurate and find that net backpay inthe amount of $37,909 is due to Lee and $3909.40 is duetoMeeks.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4ORDERRespondents Evans Plumbing Company and/or itsalter ego and/or successor, Evans Services, Inc., shallpay to Jack T. Lee as net backpay the amount of $37,909and shall pay to Fred J. Meeks as net backpay the sumof $3909.40. Interest is to be added as set out inFloridaSteelCorp.,231NLRB 651 (1977). 'See generallyIsisPlumbing Co.,138 NLRB 716 (1962). There shall be de-ducted from this amount any tax withholding requiredby law.4 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.